PER CURIAM.
The defendant was charged by grand jury indictment with aggravated rape in violation of LSA-R.S. 14:42. He was first tried for the offense in 1978, and found guilty as charged by a jury. The trial court sentenced him to fifty (50) years at hard labor. On appeal, this court reversed the defendant’s conviction and remanded the case for a new trial. State v. Walker, 376 So.2d 92 (La.1979). The state brought defendant before a second jury on November 14, 1980. He was again.found guilty as charged and resentenced by the court to 50 years at hard labor. The defendant’s second appeal went to the Fourth Circuit, which affirmed his conviction and sentence. State v. Walker, 489 So.2d 353 (La.App. 4th Cir.1986), writ denied 493 So.2d 1215 (La.1986). Thereafter, the defendant sought post-conviction relief on grounds, among other claims, that the Fourth Circuit lacked appellate jurisdiction to review his 1980 conviction and sentence. We granted the defendant’s writ in part, ordered the record in the Fourth Circuit relodged as an appeal in this court, and appointed the Loyola Law Clinic to represent the defendant.
After the record was lodged in this court, it was determined that defendant’s second appeal was granted as an out-of-time appeal in 1983. Since the order of appeal was entered after July 1, 1982, the Fourth Circuit had jurisdiction of the appeal. La. Const.1974, Art. V, § 5(E).
Nevertheless, the record has been reviewed and this court finds that none of the assignments of error argued on behalf of the defendant has merit. Accordingly, defendant’s conviction and sentence are affirmed.
CONVICTION AND SENTENCE AFFIRMED.